Citation Nr: 1711548	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  11-33 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an ulcer disability.

2.  Entitlement to service connection for a skin disorder, to include as due to in-service Agent Orange herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sean Raymond, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty in the United States Army from December March 1968 to January 1970.  The Veteran served in the Vietnam War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 and March 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

The Board remanded this case in August 2014 for further development.  In August 2010, the Veteran claimed that he was treated for a skin disorder and an ulcer at the Nashville VA Medical Center (VAMC) from January 1970 to December 1975.  The Veteran asked the RO to obtain the VAMC medical records from this treatment period.  In the August 2014 remand, the Board found that necessary development pursuant to this request had not been conducted.  Accordingly, the Board directed the RO to conduct a search for VA treatment records pertaining to the Veteran's skin disorder and ulcer.  The record now reflects that the RO conducted appropriate development efforts in accordance with the August 2014 remand directives, that the contemplated records could not be located, and the RO appropriately notified the Veteran of such.  See May 2015 Correspondence.  The Board thus finds there has been substantial compliance with prior remand directives so that an additional remand is not required with respect to these remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand is not required under Stegall where there was substantial compliance with remand directives).

The issue of entitlement to service connection for a skin disorder, to include as due to in-service Agent Orange herbicide exposure, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

An ulcer disability is not shown during the appeal period by competent evidence.  


CONCLUSION OF LAW

The criteria for service connection for an ulcer disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board notes that the duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4) (2015).  Under 38 U.S.C.A. § 5103A(d) (West 2014), VA must provide a medical examination and/or obtain a medical opinion when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that the an event, injury or disease occurred in service; (3) an indication that the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  In this case, the Veteran was not afforded a VA examination and no VA opinion was obtained specifically with respect to the ulcer claim.  However, with respect to the service connection claim for an ulcer disability, and as discussed further below, the Board finds that no VA examination or opinion is necessary for two reasons.  One, the record does not reflect that the Veteran has been diagnosed with a current ulcer disability during the appeal period.  Two, the evidence does not establish that an ulcer disability had its onset in service or that it manifested within one year of service discharge.  Therefore, the elements requiring evidence of a current disability and an in-service event, injury, or disease are not met.

II. Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The Board must assess the credibility and weight of all of the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert, 1 Vet. App. at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as an ulcer, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

In order to show a chronic disease in service, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," must be shown.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2016).

A decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, and only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that whether lay evidence is competent and sufficient in a particular case is a factual issue).

Lastly, if a Veteran was exposed to a herbicide agent during active service in Vietnam, then certain diseases shall be service connected even though there is no record of that disease during service.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6), 3.309(e), 3.313 (2016).

III. Analysis

Service treatment records are negative for any diagnoses or treatment of the Veteran's claimed disorder.  The Veteran's January 1970 separation examination reflects that, upon departure from service, he reported that he did not have, nor did he ever have stomach, liver, or intestinal trouble or frequent indigestion.  This tends to establish that there was no in-service disease or injury in service involving an ulcer.

The Board also acknowledges that a December 1989 VA treatment record notes a history of peptic ulcer disease 17 years prior to this treatment.  Thus, the earliest possible manifestation of the Veteran's claimed ulcer disability, when considering the evidence on record in a light most favorable to the Veteran, would be in 1972, which is nevertheless outside of the one-year period for purposes of establishing presumptive service connection for a chronic disability as discussed earlier in this opinion.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

Most importantly, for service connection to be granted under any theory of entitlement, there must be a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes).  A disability is current if present near or at the time a claim is filed or at any time during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319 (2007).  Here, the Veteran's claim for service connection for an ulcer disability was filed in August 2010.  The medical records in the file are as current as 2010 (and later); however, the last time the Veteran was diagnosed with a gastrointestinal disability was in 2003, which is many years before the Veteran submitted his claim for service connection for an ulcer disability.  Therefore, there is no competent evidence of a diagnosed ulcer disability during the appeal period.  Accordingly, this diagnosis made prior to the filing of the current claim, would not satisfy the requirement of a current disability.  

The Board has reviewed the submissions from the Veteran.  He has not alleged that he has a current disability, but rather that he had ulcers in service and that he has a disability for which service connection should be granted.  Thus, even his own statement do not support evidence of a current disability.

Without competent evidence of an ulcer disability, service connection cannot be awarded.  Id.; see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service connection requires that there be a showing of disability at the time of the claim, as opposed to sometime in the distant past).  Accordingly, the claim for service connection for a an ulcer disability is denied. 


ORDER

Entitlement to service connection for an ulcer disability is denied.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide a claim.  38 C.F.R. § 3.159(c)(4)(i) (2016). A medical examination or medical opinion may be deemed necessary where the record contains competent evidence of a current disability or recurrent symptoms of a disability, establishes that the veteran suffered an event, injury, or disease in service, and indicates that the claimed disability may be associated with the established event, injury, or disease in service.  See id.; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The evidence of record includes photographs (associated with the record in September 2015) and various medical records for the Veteran's lumps and cysts on several areas of his body.  Additionally, STRs reflect that the Veteran reported a medical history of boils, which is a skin condition, upon his entrance and exit examinations.  He also served in the Republic of Vietnam during the Vietnam Era and was exposed during such service to herbicide agents, to include Agent Orange.  While a March 2016 VA examination record indicates that the Veteran was seen for an "Agent Orange exam," it does not appear this exam was conducted in order to determine the etiology of the Veteran's skin disorder for purposes of Agent Orange or a standard direct service connection basis.  As such, the Board finds that a VA examination is warranted to assist in determining the etiology of any current skin disability. McLendon, 20 Vet. App. at 79.

Accordingly, the case is REMANDED for the following action:

1.  Schedule an appropriate VA examination to assist in determining the nature and etiology of any current skin disability or disabilities.  Following a review of all relevant evidence from the claims file, to include the electronic file on VBMS and Virtual VA, an interview with the Veteran to obtain a complete medical history (to include any relevant in-service and post-service injuries/diseases), an examination, and any necessary testing, the VA examiner is asked to offer the following opinions:

(a)  Does the Veteran have chloracne?

In rendering the opinion requested in paragraph 1(a), the VA examiner should assume, as fact, that the Veteran was exposed to herbicides during active service.

(b)  Please provide all skin disabilities that the Veteran has at the present time.  The examiner is informed of the following facts:

* During service, in 1969, the Veteran was diagnosed with tinea circurata on the left side of his neck.  See VBMS entry "STR - Medical," received 08/21/2014, on p. 13. 

* A February 1971 VA hospitalization summary report (approximately one year following the Veteran's discharge from service) shows that the Veteran underwent an excision of a cyst.  The examiner wrote that the Veteran had reported a several-year history of a slightly enlarging and occasionally draining cyst along his neck and lower face.  See VBMS entry "VA 10-1000 Hospital Summary," received 03/17/1971. 

* The Veteran has submitted photos showing a skin disability.  See VBMS entry "Correspondence: Congressionals," received 07/16/2015, on p. 3-6.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current skin disability had its onset during service.

For all of the above opinions, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  

2.  After completion of the above and any additional development deemed necessary, readjudicate the issue of entitlement for service connection for a skin disability, to include as due to Agent Orange herbicide agent exposure.  If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


